 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARK AUSSIEKER,                               No. 2:19-cv-0708 TLN DB PS
12                       Plaintiff,
13            v.                                       ORDER
14       SKYLINE ENERGY SAVERS, INC., and
         TMI 4 U COMM LLC,
15

16                       Defendants.
17

18           Plaintiff Mark Aussieker is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On June

20   21, 2019, the undersigned issued an order setting a status conference for August 23, 2019,

21   because it appeared that defendant Skyline Energy Savers, Inc., filed an answer. 1 (ECF No. 7.)

22   However, on July 18, 2019, plaintiff filed a notice of dismissal of defendant Skyline Energy

23   Savers, Inc. (ECF No. 10.) The other defendant named in this action, TMI 4 U COMM LLC, has

24   yet to appear.

25   ////

26   ////

27
     1
       Whether defendant Skyline Energy Savers, Inc., filed an answer was latter called into question.
28   (ECF No. 8.)
                                                    1
 1           Accordingly, IT IS HEREBY ORDERED that the Status (Pretrial Scheduling) Conference

 2   set for Friday, August 23, 2019, is vacated.

 3   DATED: August 13, 2019                           /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19   DLB:6
     DB\orders\orders.pro se\aussieker0708.vac.ossc
20

21

22

23

24

25

26

27

28
                                                         2
